DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on May 16, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 1 at line 4, “a of flow of the gas” to obviate rejection of the limitation “the flow” in line 7 of claim 1 under 35 U.S.C. 112(b) for lack of antecedent basis in the claim. 
Claim 1 at line 10, “the plurality of collection electrodes” for consistency.
Claim 1 at line 13, “the respectively divided spaces” for consistency. 
Claim 2 at line 2, “the plurality of passage switching members” for consistency.
Claim 2 at line 3, “the , respectively” for proper antecedent basis.  Otherwise, a rejection under 35 U.S.C. 112(b) for lack of antecedent basis would be appropriate because the limitation “respective inlet and outlet ducts” is not previously recited.
Claim 3 at line 3, “the respectively divided spaces” for consistency.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, as interpreted Tashiro (US 4178156) discloses a horizontal electrostatic precipitator (Fig. 1) comprising:  a housing (1) having an inlet duct, into which a gas is introduced, and an outlet duct from which the gas is discharged (col. 3, ll. 60-66; Fig. 1); an internal partition wall extending in a of flow of the gas in the housing and configured to respectively divide spaces within the housing; a plurality of passage switching members (6, 7; Fig. 1; col. 4, ll. 3-7) in the respectively divided spaces to control the flow of the gas; and a collection module in the housing and comprising a plurality of discharge electrodes, to which a voltage is applied, and a plurality of collection electrodes disposed between the respective discharge electrodes (col. 3, ll. 60-66; Fig. 1), the plurality of collection electrodes being grounded, and the collection module being configured to collect dust.  Tashiro fails to teach or remotely suggest “a washing water feeder configured to spray washing water to the collection module and to selectively spray the washing water to some of the respectively divided spaces.”  Furthermore, Tashiro teaches away from a washing water feeder configured to spray washing water, and instead teaches a spray configured to cause the disperse substance to deposit upon the collecting electrodes (col. 4, ll. 24-37).  Therefore, one of ordinary skilled in the art would not be motivated to modify Tashiro to include the washing water feeder configured to spray washing water to the collection module and to selectively spray the washing water to some of the respectively divided spaces.  Independent claim 1 teaches over Tashiro, and dependent claims 2 -12 depend from claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:  US 1481970 discloses dampers in the inlet and outlet ducts, scraper bars, and wheels; US 2490979 discloses dampers in the inlet and outlet ducts, hopper, and metal collector electrodes coated with electric insulation;  US 2604184 discloses inlet and outlet dampers and a washer means for washing the electrodes; US 2668600 discloses a scraper and an endless conveyer; US 3891414 discloses a plurality of collection electrodes coupled to a ground and disposed between the plurality of discharge electrodes, a roller connected to an adsorption belt to move the adsorption belt, and a scraper configured to remove dust attached on the adsorption belt; US 3958960 and US 3958961 disclose discharge electrodes interposed in spaces between collection plates, water sprayed from a plurality of spray nozzles, a settling hopper, and baffles.
This application is in condition for allowance except for the following formal matters: 
The minor objections of claims 1 through 12 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 13, 2022